DETAILED ACTION
NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	 
1.	The amendment filed on 09/01/2021 is entered. Claims 1 and 9 are canceled.   Claims 3, 4, 7, 10, 13, and 16 have been amended. Claims 3-8 and 10-19 are under examination. 
2.	In view of cancellation of 1 and 9, the rejection of claims 1 and 9 made under 35 U.S.C. § 101 is moot. 
3.	In view of submission (09/01/2021) of Deposit receipts and statement under 37 C.F.R. 1.808(a) (2), the enablement rejection made under 35 U.S.C. § 112 (a) is withdrawn.

4.	In view of amendment to claim 13, the rejection of claims 14-15 made under 35 U.S.C. § 112, first paragraph (written description) withdrawn.
Examiner's amendment
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Shi Liu, Ph.D. on 09/09/2021 and the application has been amended as follows:

7. (Currently Amended) A probiotic, medical food composition or functional food comprising the bacterial strain deposited at the Colecci6n Espanola de Cultivos Tipo (CECT) by Servicio Galego de Sande (SERGAS), on July 20, 2016, with accession number CECT 9174; and processed food.
Conclusion
6.	Claims 3-8 and 10-19   are allowed and are numbered as 1-16 respectively.


Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,



/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)